CARR, Presiding Judge.
This is an appeal from a judgment of conviction on a charge of violating the prohibition laws.
A policeman of the City of Cullman testified that he observed the appellant in possession of a pint of whiskey. At the time the latter was in the act of selling the liquor to a Mr. Berry. The officer seized the bottle and its contents, and arrested the accused. Soon thereafter the appellant stated to the officers that it was his whiskey.
At the trial in the circuit court the defendant did not testify. Mr. Berry testified that it was his whiskey and that the appellant never possessed it or had any connection with its possession.
It is clearly -conclusive from this thumbnail sketch of the evidence that we should not disturb the action of the court in overruling appellant’s motion for a new trial. Slaughter v. State, 27 Ala.App. 39, 167 So. 333.
The evidence in its entirety is very brief. The few rulings of the trial judge incident' to the introduction of the testimony relate to elementary rules of law.
The judgment at nisi prius.is ordered affirmed.
Affirmed.